The court's charge was objected to because the jury was not instructed that appellant, having been indicted as a principal, could not be convicted if he was an accomplice only. As supporting his position appellant cites Modica v. State,105 Tex. Crim. 39, 285 S.W. 823. We have again carefully examined the statement of facts and must confess our inability to discover any evidence that even squints at raising the issue, or to discover any similarity between the present case and the one referred to.
The motion for rehearing is overruled.
Overruled. *Page 362